Title: From George Washington to Major General Arthur St. Clair, 26 May 1779
From: Washington, George
To: St. Clair, Arthur



Dr Sir,
Head Quarters Middle Brook 26th May 1779

My intelligence from new York renders it indispensibly necessary for me to look towards the Posts in the highlands. As your division has been inspected, I wish you to hold it in the most perfect readiness for marching and encamping at an hours wa[r]ning—for these purposes you will settle matters with the Qr ⟨M⟩r Genl. ⟨As⟩ it is much my wish to have ⟨a light active Army this campaign, I shall rely fully upon you (principally) & the Officers commanding Brigades & Regiments (in general) in yr division to see that the orders of the 17th of April are strictly complied with so far as they relate to their respective commands. I am &ca
        G. W——n⟩
